Citation Nr: 0705170	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection or residuals of a 
spinal tap, to include cerebral spinal fluid leak with memory 
problems, headaches and loss of smell.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to February 
1985, as well as more than 12 years and four months of 
additional prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2002 and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  This matter was last before the Board in 
December 2004, when it was remanded to afford the veteran a 
Board hearing at the RO.

The veteran was provided a Travel Board hearing on December 
8, 2006, before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony from this hearing has been 
associated with the claims file.  

At his hearing, held in December 2006, the veteran indicated 
that he desired to expand the scope of his claim of 
entitlement to service connection or residuals of a spinal 
tap to include a claim for Parkinson's Disease.  This claim 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well- 
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran.  The appellant has not waived his 
right to receive such notice.  See Janssen v. Principi, 15 
Vet. App. 370 (2001) (per curiam).  This VCAA notification 
letter must be provided by the RO.  See Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (invalidating the regulation which empowered the 
Board to issue written notification of the VCAA). 

At his hearing, the veteran indicated that he had received a 
neuropsychological evaluation at the VA medical center 
approximately two months prior to the hearing.  This report 
is not currently of record.  On remand, an attempt should be 
made to obtain this report.  See 38 U.S.C. § 5103A (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

The veteran has argued that the residuals of his inservice 
spinal tap, in 1983, caused organic damage to his brain.  He 
argues that evidence of this may be found in his service 
personnel records, which reflect some poor evaluations and 
show poor mental functioning.  The veteran's personnel 
records are not currently associated with the claims file.  
Furthermore, his service dates are not entirely clear, and 
his discharge (DD Form 214) may contain relevant evidence as 
to the reasons for his separation from service.  On remand, 
the veteran's personnel file, and discharge, should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should fulfill all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475 should be completed.  
In particular, the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
should be fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2006).  Compliance 
should be ensured with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for the claimed disabilities, to 
include the date and location of a VA 
neuropsychological evaluation in about 
October 2006.  After securing any 
necessary releases, the RO should attempt 
to obtain all identified records of 
treatment.  

3.  The RO should obtain the veteran's 
discharge, and his service personnel 
folder.  If the National Personnel Records 
Center is unable to locate either of these 
records, it should be so stated.  

4.  The RO should then readjudicate the 
issues on appeal.  If the determination of 
any of these claims remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant and his representative 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


